Exhibit 10.30
10.30 Electricity Purchase Agreement between Xiangrui Pharmacy and
Shandong Ruyin Bio-chemical Co., Ltd.
Party A (Supplier): Shandong Ruyin Bio-chemical Co., Ltd.
Party B (Purchaser): Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract Shandong Ruyin Bio-chemical Co., Ltd. supplies
electricity to Shandong Xiangrui Pharmacy Co., Ltd.

  •  
The price should be RMB 0.68679/KWH, the supply term is from January 1, 2009 to
December 31, 2014.

  •  
The disputes between each party shall be resolved by local court.

•  
Headlines of the articles omitted

  •  
Packing

  •  
Miscellaneous

 

 